


Exhibit 10.1


FORM OF AMENDMENT NO. [ ] TO
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT


This Amendment, effective as of [ ] (this “Amendment”), by and between Alliant
Energy Corporation, a Wisconsin corporation (referred to herein as “Alliant”
and, together with its subsidiaries and any parent company controlling Alliant,
referred to herein as the “Company”) and [Name of Employee] (hereinafter
referred to as the “Employee”) to the Key Executive Employment and Severance
Agreement, dated as of [ ], by and between the Company and the Employee (as
amended, amended and restated, or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Agreement.


WHEREAS, Section 19 of the Agreement provides that Alliant and the Employee may
amend the Agreement pursuant to a written instrument executed by Alliant and the
Employee; and


WHEREAS, Alliant and the Employee desire to amend the Agreement as set forth
below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, pursuant to Section 19 of
the Agreement, mutually covenant and agree to amend the Agreement as follows:


Section 1. Amendment:


1.    Subsection 9(b)(ii) is hereby replaced in its entirety as follows:


“(ii)    (A) Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Company or its affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment”
that is subject to the tax (the “Excise Tax”) imposed by Code Section 4999, then
the Total Payments to be made to the Employee shall be reduced such that the
value of the aggregate Total Payments that the Employee is entitled to receive
shall be One Dollar ($1) less than the maximum amount which the Employee may
receive without becoming subject to the tax imposed by Code Section 4999.


(B)     Notwithstanding Subsection 9(b)(ii)(A), the reduction in the amount of
Total Payments provided in Subsection 9(b)(ii)(A) shall not apply if the
after-tax value to the Employee of the Total Payments prior to reduction in
accordance with Subsection 9(b)(ii)(A) is greater than the after-tax value to
the Employee if Total Payments are reduced in accordance with Subsection
9(b)(ii)(A).


(C)    For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Code Section
280G, and such “parachute payments” shall be valued as provided therein. Present
value shall be calculated in accordance with Code Section 1274(b)(2). Within
forty (40) days following a Covered Termination or the delivery of the notice by
the Company to the Employee of its belief that there is a payment or benefit due
the Employee which will result in an excess parachute payment as defined in Code
Section 280G, the Employee and the Company, at the Company’s expense, shall
obtain the opinion (which need not be unqualified) of nationally recognized tax
counsel (“National Tax Counsel”) selected by the Company’s independent auditors
and reasonably acceptable to the Employee (which may be regular outside counsel
to the Company), which opinion sets forth: (1) the amount of the Base Period
Income, (2) the amount and present value of Total Payments, (3) the amount and
present value of any excess parachute payments determined without regard to the
limitations of this Subsection 9(b)(ii), (4) the after-tax value of the Total
Payments if the reduction in Total Payments contemplated under Subsection
9(b)(ii)(A) did not apply, and (5) the after-tax value of the Total Payments
taking into account the reduction in Total Payments contemplated under
Subsection 9(b)(ii)(A). As used in this Subsection 9(b)(ii), the term “Base
Period Income” means an amount equal to the Employee’s “annualized includible
compensation for the base period” as defined in Code Section 280G(d)(1). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Employee. For purposes of determining the after-tax value of
Total Payments, the Employee shall be deemed to pay federal income taxes and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Termination Payment is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of the Employee’s domicile for income tax purposes on the
date the Termination Payment is to be made, net of the maximum reduction in
federal income taxes that may be obtained from deduction of such state and local
taxes. The opinion of National Tax Counsel shall be addressed to the Company and
the Employee and shall be binding upon the Company and the Employee. If such
opinion determines that there would be an excess

1

--------------------------------------------------------------------------------




parachute payment and that the after-tax value of the Total Payments taking into
account the reduction contemplated under Subsection 9(b)(ii)(A) is greater than
the after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, then the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includible in Total Payments shall be reduced or eliminated so that under the
bases of calculation set forth in such opinion there will be no excess parachute
payment. Such reduction will be achieved by reducing or eliminating payments or
benefits in the following order, so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment; provided that
in the event it is determined that the foregoing methodology for reduction would
violate Code Section 409A, the reduction shall be made pro rata among the
benefits and/or payments (on the basis of the relative present value of the
parachute payments): (A) any Termination Payment, (B) any acceleration of equity
awards under any applicable plan or program of the Company, (C) any payment or
benefit under the SERP, (D) any non-cash compensation payable upon the
termination of an Employee and (E) any Accrued Benefits. If such National Tax
Counsel so requests in connection with the opinion required by this Subsection
9(b)(ii), the Employee and the Company shall obtain, at the Company’s expense,
and the National Tax Counsel may rely on in providing the opinion, the advice of
a firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Employee solely with respect
to its status under Code Section 280G and the regulations thereunder. If the
provisions of Code Sections 280G and 4999 are repealed without succession, then
this Section 9(b)(ii) shall be of no further force or effect.”


2.    Subsection 9(b)(iii) is hereby replaced in its entirety as follows:


“(iii)    If, notwithstanding the provisions of Subsection (ii) of this
Subsection 9(b), it is ultimately determined by a court or pursuant to a final
determination by the Internal Revenue Service that any portion of Total Payments
is subject to the tax imposed by Code Section 4999, even though the reduction
contemplated under Subsection 9(b)(ii)(A) was applied in order to avoid
application of the Excise Tax, the Company shall pay to the Employee an
additional amount such that the net amount retained by the Employee after
deduction of any Excise Tax and any interest charges or penalties in respect of
the imposition of such Excise Tax (but not any federal, state or local income
tax) on the Total Payments, and any federal, state and local income tax and
Excise Tax upon the payment provided for by this Subsection (iii), shall be
equal to the Total Payments. For purposes of determining the amount of the
reimbursement amount under this Subsection 9(b)(iii), the Employee shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the reimbursement is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality of the Employee’s domicile for income tax purposes on the
date the reimbursement is made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes. Such
reimbursement shall be paid promptly following the date of the final
determination by a court or the Internal Revenue Service, but no later than the
end of the calendar year following the year in which the Employee remits the
Excise Tax to the Internal Revenue Service.”


Section 2. Effect of Amendment: On and after the effectiveness of this
Amendment, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import referring to the Agreement, shall mean and be
a reference to the Agreement, as amended by this Amendment. Except as amended
hereby, the Agreement continues and shall remain in full force and effect in all
respects.


[Signature Page Follows]

2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this instrument is executed on the ___ day of [Month],
[Year].


 
ALLIANT ENERGY CORPORATION
 
 
By:
 
Title:
 
 
 
 
EMPLOYEE
 
 
By:
 
Address:
 
 
 






3